Exhibit 99.1 NASDAQ:GFED www.gbankmo.com For Immediate Release Contacts: Shaun A. Burke, President and CEO or Carter M. Peters, CFO 1341 W. Battlefield Springfield, MO 65807 417-520-4333 Guaranty Federal Bancshares, Inc. ANNOUNCES Preliminary first quarter 2017 financial results SPRINGFIELD, MO – (April 18, 2017) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank (the “Bank”), today announces the following preliminary results for the first quarter ended March 31, 2017. F i r s t Quarter Highlights ● Diluted earnings per share increased 10% to $0.32 compared to $0.29 for the first quarter of 2016. ● Return on average assets increased to .80% compared to .78% for the first quarter of 2016. ● Return on average equity increased to 8.12% compared to 7.55% for the first quarter of 2016. ● Net interest margin decreased to 3.34% compared to 3.36% for the first quarter of 2016. ● Efficiency ratio improved to 64.74% compared to 65.35% for the first quarter of 2016. ● Fixed-rate mortgage loan income increased 17% over the same quarter in 2016. ● Net loans increased $47.0 million during the quarter primarily in commercial real estate. ● Total deposits increased $46.0 million during the quarter primarily in business transaction account balances. ● The Joplin Loan Production Office (LPO) continued its growth with $13.3 million in new loan balances generated during the quarter. Since inception in April 2016, this LPO has produced $37.2 in gross loan balances for the Company. ● Nonperforming assets, as a percentage of total assets, declined to 1.58%. Below are selected financial highlights of the Company’s first quarter of 2017, compared to the fourth quarter of 2016 and the first quarter of 2016. Quarter ended March 31, December 31, March 31, 2016 2016 (Dollar amounts in thousands, except per share data) Net income available to common shareholders $ 1,429 $ 1,519 $ 1,277 Diluted income per common share $ 0.32 $ 0.34 $ 0.29 Common shares outstanding 4,374,725 4,349,072 4,365,518 Average common shares outstanding , diluted 4,420,023 4,421,870 4,410,279 Annualized return on average assets % % % Annualized return on average equity % % % Net interest margin % % % Efficiency ratio % % % Tangible common equity to tangible assets % % % Tangible book value per common share $ 16.34 $ 16.09 $ 15.58 Nonperforming assets to total assets % % % Select Quarterly Financial Data The following key issues contributed to the first quarter operating results as compared to the same quarter in 2016 and the financial condition results compared to December 31, 2016: Interest income – Total interest income increased $566,000 (9%) during the quarter. The average balance of interest-earning assets increased $59,703,000 (10%), while the yield on average interest earning assets increased 2 basis points to 4.04%. These increases are primarily due to the Company’s strong loan activity during the first quarter, in which loan balances increased $47.0 million compared to December 31, 2016. However, pricing on loans remains very competitive on new and renewing credits. This pricing pressure has impacted the ability to maintain loan yield compared to 2016. The yield on loans declined 16 basis points to 4.45% for the first quarter when compared to the same quarter in 2016. Interest expense - Total interest expense increased $148,000 (14%) during the quarter. The average balance of interest-bearing liabilities increased $46,686,000 (9%), while the average cost of interest-bearing liabilities increased 5 basis points to 0.81%. To fund its asset growth going forward, the Company will continue to utilize a cost effective mix of retail and commercial deposits along with non-core, wholesale funding. Provision for loan loss expense and allowance for loan losses –Based on its reserve analysis and methodology, the Company recorded a provision for loan loss expense of $475,000 during the quarter, an increase from the $375,000 recognized during the prior year quarter. The provision for the quarter was primarily due to the increased loan balances and increased reserves on a few small problem credits. At March 31, 2017, the allowance for loan losses of $6.2 million was 1.04% of gross loans outstanding (excluding mortgage loans held for sale). Management believes the allowance for loan losses is at a sufficient level to provide for loan losses in the Bank’s existing loan portfolio. Non-interest income –
